Citation Nr: 1020793	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
Krukenberg's Spindles of both eyes with primary open-angle 
glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Wichita, Kansas, 
Regional Office (RO).  

In April 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  Further, in April 2010, the Veteran 
testified before the undersigned Acting Veterans Law Judge 
sitting at the RO.  Copies of the hearing transcripts are of 
record and have been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his 
service-connected Krukenberg's Spindles of both eyes with 
primary open-angle glaucoma disability.  Based on review of 
the record, the Board finds that further development is 
necessary.  

Review of the record reveals that the Veteran was last 
afforded a VA examination for his service-connected eye 
disabilities in May 2005.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of a Veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  Since the Veteran's May 2005 VA examination, he has 
indicated that his condition has worsened in severity.  See 
April 2010 Board Hearing Transcript.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order 
to assess the current severity of the Veteran's service-
connected bilateral eye disability.  

Additionally, the Board notes that the Veteran was originally 
granted service connection for Krukenberg's Spindles of the 
right eye with normal vision.  See January 1980 Rating 
Decision.  However, in a March 2007 rating decision, the RO 
granted service connection for the Veteran's Krukenberg's 
Spindles of the left eye with primary open-angle glaucoma 
based on a clear and unmistakable error, and also granted an 
increased rating of 10 percent for the Veteran's service-
connected Krukenberg's Spindles of both eyes with primary 
open-angle glaucoma, effective April 4, 2005.  The Veteran's 
glaucoma was included with his service-connected Krukenberg's 
Spindles of both eyes as a result of the diagnosis and 
opinion provided by the May 2005 examiner in an October 2005 
addendum.  See October 2005 VA Eye Examination Report.  The 
Veteran has also been diagnosed with diabetic retinopathy and 
retinal edema (nonservice-connected disabilities) which may 
also adversely affect his vision.  See October 2005 VA Eye 
Examination Report; November 2007 Opinion Letter from Dr. 
R.J.K.  In this regard, the October 2005 examiner opined that 
the Veteran's "decreased vision is due to diabetic 
retinopathy which is not the result of [the Veteran's] 
Krukenberg's spindles or glaucoma."  Further, the November 
2007 physician indicated that "the primary cause of 
decreased vision in [the Veteran] is the diabetic retinopathy 
and retinal edema and not at all related to glaucoma, which 
is itself a result of his Krukenberg spindles."  See 
November 2007 Opinion Letter from Dr. R.J.K.  Based on the 
above discussed evidence, the Board finds that, upon 
examination, the VA examiner should distinguish between the 
current symptomatology of the Krukenberg's Spindles of both 
eyes with primary open-angle glaucoma from symptoms of any 
other nonservice-connected eye disability, to include 
diabetic retinopathy and retinal edema, to the extent 
possible.  See 38 C.F.R. §§ 4.14, 4.25(b) (2009); see also 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

The Board also notes that during the April 2010 Board 
hearing, the Veteran stated that his private optometrist (Dr. 
Kansal of Selina, Kansas) who conducted his right eye 
cataract surgery around March 2009 opined that his glaucoma 
damaged his vision.  See April 2010 Board Hearing Transcript.  
Review of the Veteran's claims folder is negative for such 
treatment records.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Likewise, the Veteran has reported 
continued treatment with Dr. Cooper, a private physician, and 
at the VA Medical Center in Topeka, Kansas.  As such, all 
outstanding, relevant records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify 
any outstanding treatment records 
relevant to his bilateral eye 
disability.  After securing any 
necessary authorization from him, 
obtain all identified treatment 
records, to include those from Dr. 
Kansal, Dr. Cooper, and the Topeka, 
Kansas, VA Medical Center dated from 
May 2008 to the present.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records 
have been associated with the claims 
file, the Veteran should be afforded a VA 
examination to determine the current 
nature and severity level of his service-
connected bilateral eye disability.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

The examiner is specifically requested to 
describe all current symptomatology of 
the Veteran's service-connected bilateral 
eye disability, diagnosed as Krukenberg's 
Spindles of both eyes with primary open-
angle glaucoma.  The examiner should also 
distinguish, to the extent possible, and 
fully describe any distinct 
symptomatology associated with the 
Veteran's Krukenberg's Spindles of both 
eyes with primary open-angle glaucoma 
versus symptoms of any other nonservice-
connected eye disability, to include 
diabetic retinopathy and retinal edema.  

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.   

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim of 
entitlement to a rating in excess of 10 
percent for Krukenberg's Spindles of both 
eyes with primary open-angle glaucoma.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


